Opinion issued January 29, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00902-CV



SCOTT NJAA AND WANDA NJAA, Appellants

V.

STEPHEN JOHNSON, DONALD E. JOHNSON, AMY JOHNSON AND
C/B/A JAS CONSTRUCTION ROOFING SUPPLY, INC.-CLEAR LAKE,
TAMKO ROOFING PRODUCTS, INC. AND DAVID WALDROP, Appellees



On Appeal from the 133rd District Court
 Harris County, Texas
Trial Court Cause No. 2005-58841



MEMORANDUM OPINION	Appellants, Scott Njaa and Wanda Njaa, have failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.